Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered September 26, 2001, convicting defendant, after a jury trial, of robbery in the first and third degrees and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 10 years, B¡2 to 7 years and 1 year, respectively, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony. The record supports the court’s finding that defendant was not deprived of his right to counsel at the investigatory, non-court-ordered lineups, since the police provided defendant’s attorney with reasonable notice of, and opportunity to attend, the impending lineups (see People v Burney, 249 AD2d 84 [1998], lv denied 92 NY2d 923 [1998]; People v McRae, 195 AD2d 180, 187-188 [1994], lv denied 83 NY2d 969 [1994]).
Defendant’s challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s charge properly instructed the jury that it should consider the evidence supporting each count separately.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Saxe, Sullivan and Gonzalez, JJ.